Dianne C. Kerns, Trustee
Office of Chapter 13 Bankruptcy
31 N. 6th Avenue
#105-152
Tucson, AZ 85701-5701
Telephone (520) 544-9094




                              IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF ARIZONA


IN RE:                                                   )            CHAPTER 13 PROCEEDINGS
                                                         )
JOSE OMAR SOLORZANO                                      )            CASE NO.: 19-bk-14592-SHG
YARA PATRICIA SOLORZANO                                  )
                                                         )
                                                         )
                                                         )
                                       DEBTORS           )

                             NOTICE OF INTENT TO DISMISS CASE FOR
                    FAILURE TO CONFIRM CHAPTER 13 PLAN OF REORGANIZATION

NOTICE IS HEREBY GIVEN, that an Order Dismissing Case for Failure to Confirm will be filed with the

court without further notice, fifteen (15) days (10 days to object, plus 5 days to allow for mailing and docket

transmission) from the date of this notice unless one of the following occurs:

    1) A properly noticed, proposed, Stipulated Order Confirming Chapter 13 Plan has been received by the

         Trustee;

    2) A properly noticed motion to extend time to file a Stipulated Order Confirming Chapter 13 Plan has

         been docketed by the Bankruptcy Court or;

    3) A properly noticed motion or notice of conversion to another chapter has been filed with the court .




Dated: 08/27/2020                                            /s/ Dianne C. Kerns 011557
                                                             Dianne C. Kerns, Esq.
                                                             Chapter 13 Trustee



   Case 4:19-bk-14592-SHG             Doc 39      Filed 08/27/20       Entered 08/27/20 09:20:13           Desc
                                                   Page 1 of 5
CASE NO.: 19-bk-14592-SHG

A copy of the foregoing was filed with the
court and a copy was transmitted via
electronic or first class
mail this August 27, 2020 to:

JOSE OMAR SOLORZANO                                 MATTHEW THOMAS FOLEY
YARA PATRICIA SOLORZANO                             matt@tuclaw.com
13075 N. TOUCAN DRIVE                               LAW OFFICES OF MATTHEW FOLEY PLC
TUCSON, AZ 85755                                    4400 E BROADWAY #811
                                                    TUCSON, AZ 85711




   Case 4:19-bk-14592-SHG            Doc 39   Filed 08/27/20   Entered 08/27/20 09:20:13   Desc
                                               Page 2 of 5
CASE NO.: 19-bk-14592-SHG




                                Exhibit




  Case 4:19-bk-14592-SHG    Doc 39   Filed 08/27/20   Entered 08/27/20 09:20:13   Desc
                                      Page 3 of 5
 1

 2

 3

 4

 5

 6                                 IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF ARIZONA
 7
                                                               )
 8   IN RE:                                                    )          CHAPTER 13 PROCEEDINGS
                                                               )
 9   JOSE OMAR SOLORZANO                                       )          CASE NO.: 19-bk-14592-SHG
     YARA PATRICIA SOLORZANO                                   )
10                                                             )
                                                               )
11
                                            DEBTORS            )
12

13                                   ORDER DISMISSING CASE FOR FAILURE
                               TO CONFIRM CHAPTER 13 PLAN OF REORGANIZATION
14

15       The Trustee having notified the Bankruptcy Court, Debtors' Attorney and the Debtors of her intent to dismiss

16   the above-captioned case, the Court finds cause for dismissing the case pursuant to 11 U.S.C. Section 1307(c)(1)

17   as the Debtors have failed to provide the Trustee with:
18      A Stipulated Order Confirming the Chapter 13 Plan.
19
         NOW, THEREFORE, IT IS ORDERED:
20
              (A) This case is dismissed and the Bankruptcy Noticing Center will give notice of the dismissal to all
21
                  creditors,
22
              (B) A motion to reinstate the case may be granted without a hearing if the Trustee approves the proposed
23
                  reinstatement order. If the Trustee does not approve the reinstatement of the case, the matter may
24

25                be set for hearing upon the Debtors' motion. The Court may set a hearing on the Debtors' motion to

26                reinstate on the request of an interested party who had joined the Trustee’s request for dismissal;

27            (C) Pursuant to 28 U.S.C. 586 (e)(2), the Trustee shall be paid her percentage fee from all payments

28                received from the Debtors;
29
              (D) After payment of the Trustee’s percentage fee, the Trustee will retain the Debtors' funds pending
30
     Case 4:19-bk-14592-SHG            Doc 39      Filed 08/27/20      Entered 08/27/20 09:20:13           Desc
                                                    Page 4 of 5
CASE NO.: 19-bk-14592-SHG

  1              Court approval of the payment of administrative expenses to the Debtors' attorney. If the Debtors'

  2              Chapter 13 Plan contains an Application for the Payment of Administrative Expenses to the
  3
                 Debtors' attorney and no party filed an objection to the Application, then the Debtors' attorney may
  4
                 lodge an Order approving the Application within ten days from the Court entering this Dismissal
  5
                 Order to file a separate fee application;
  6
             (E) If the Court has entered a payroll deduction order of the Debtors' wages, then such order is vacated .
  7

  8

  9

 10

 11
                                             SIGNED AND DATED ABOVE
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

 29
      Case 4:19-bk-14592-SHG          Doc 39      Filed 08/27/20       Entered 08/27/20 09:20:13           Desc
                                                   Page 5 of 5
